DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 9/27/2017 and 0/27/2017. It is noted, however, that applicant has not filed certified copies of the Chinese applications as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 13, 15-19 and 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2017/0219798 A1).
In regard to claims 9, 10, 13 and 19, Park discloses a camera lens assembly (page 5, sections [0085-0090], Figure 1, “100” & Figure 3) sequentially comprising, from an object side to an image side: a first lens having a positive refractive power, and an object-side surface of the first lens being a convex surface (page 5, section [0089], Figure 1, “110”); a second lens having a positive refractive power (page 5, section [0089], Figure 1, “120”); a third lens having a refractive power (Figure 1, “130”); a fourth lens (Figure 1, “140”); a fifth lens having a refractive power, an object-side surface of the fifth lens being a concave surface, and an image-side surface of the fifth lens being a convex surface (Figure 1, “150”); a sixth lens having a refractive power, and an image-side surface of the sixth lens being a concave surface (Figure 1, “160”); a seventh lens having a negative refractive power, and an image-side surface of the seventh lens being a concave surface (page 5, section [0089], Figure 1, “170”); and wherein an abbe number V2 of the second lens, an abbe number V3 of the third lens, an abbe number V4 of the fourth lens, an abbe number V6 of the sixth lens, and an abbe number V7 of the seventh lens satisfy: 1<(V2+V7)/(V3+V4+V6)<2 → (56.1+55.7)/(21.5+26+56.1) = 1.08 (Figure 3); and wherein an effective focal length f1 of 1.58 (Figure 3).
Regarding claims 15 and 22, Park discloses wherein a radius R8 of curvature of an image-side surface of the fourth lens and a radius R14 of curvature of an image-side surface of the seventh lens satisfy: 0<(R8-R14)/(R8+R14)<2 → (-13.1017-1.2421)/(-13.1017+1.2421) = 1.21 (Figure 3).
Regarding claims 16 and 23, Park discloses wherein an effective focal length f of the camera lens assembly and an effective focal length f1 of the first lens satisfy: 1.5<f1/f<5 → 7.138/4.35 = 1.64 (Figure 3).
Regarding claims 17 and 24, Park discloses wherein an axial distance T25 between the second lens and the fifth lens and an axial distance T56 between the fifth lens and the sixth lens satisfy: 0<T25/T56<3.5 → 1.0665/0.4338 = 2.46 (Figure 3).
Regarding claims 18 and 25, Park discloses wherein an effective focal length f of the camera lens assembly and a radius R9 of curvature of an object-side surface of the fifth lens satisfy: -1<f/R9<0 → 4.35/-6.4205 = -0.68 (Figure 3), wherein a radius R1 of curvature of the object-side surface of the first lens and a radius R9 of curvature of the object-side surface of the fifth lens satisfy: -0.5<R1/R9<0 → 2.1503/-6.4205 = -0.33 (Figure 3), wherein the effective focal length f of the camera lens assembly and a radius R12 of curvature of the image-side surface of the sixth lens satisfy: 0<f/R12<1 → 4.35/10.0909 = 0.43 (Figure 3). 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2019/0196144 A1).
In regard to claim 1, Chen et al discloses a camera lens assembly (page 16, sections [0162-0171], Figure 11) sequentially comprising, from an object side to an image side: a first lens having a positive refractive power, and an object-side surface of the first lens being a convex surface (page 16, TABLE 11, Figure 11, “610, 612”); a second lens having a positive refractive power (page 16, TABLE 11, Figure 11, “620”); a third lens having a refractive power (Figure 11, “630”); a fourth lens (Figure 11, “640”); a fifth lens having a refractive power, an object-side surface of the fifth lens being a concave surface, and an image-side surface of the fifth lens being a convex surface (page 17, TABLE 11, “650, 651, 652”); a sixth lens having a refractive power, and an image-side surface of the sixth lens being a concave surface (Figure 11, “660, 662”); a seventh lens having a negative refractive power, and an image-side surface of the seventh lens being a concave surface (page 17, TABLE 11, Figure 11, “670, 672”); and wherein an effective focal length f of the camera lens assembly and an entrance pupil diameter EPD of the camera lens assembly satisfy: f/EPD≤1.60 → (page 17, TABLE 11, “Fno = 1.60”).
Regarding claim 3, Chen et al discloses wherein an abbe number V2 of the second lens, an abbe number V3 of the third lens, an abbe number V4 of the fourth lens, an abbe number V6 of the sixth lens, and an abbe number V7 of the seventh lens 1.07 (pages 16-17, TABLE 11).
Regarding claim 6, Chen et al discloses wherein the effective focal length f of the camera lens assembly and an effective focal length f1 of the first lens satisfy: 1.5<f1/f<5 → 6.04/3.78 = 1.6 (page 16, TABLE 11).

Allowable Subject Matter
Claims 2, 4, 5, 7, 8, 11, 12, 14, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach a combination of all the claimed features as presented in claims 2 and 5: a camera lens assembly as claimed, specifically wherein the fourth lens has a refractive power, wherein an effective focal length f1 of the first lens and an effective focal length f2 of the second lens satisfy: 1≤f1/f2<5.
The prior art fails to teach a combination of all the claimed features as presented in claim 4: a camera lens assembly as claimed, specifically wherein the entrance pupil diameter EPD of the camera lens assembly and a half ImgH of a diagonal length of an effective pixel area on an image plane satisfy: EPD/ImgH≥0.75.
The prior art fails to teach a combination of all the claimed features as presented in claim 7: a camera lens assembly as claimed, specifically wherein an axial distance T25 between the second lens and the fifth lens and an axial distance T56 between the fifth lens and the sixth lens satisfy: 0<T25/T56<3.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 8: a camera lens assembly as claimed, specifically wherein the effective focal length f of the camera lens assembly and a radius R9 of curvature of the object-side surface of the fifth lens satisfy: -1<f/R9<0, wherein a radius R1 of curvature of the object-side surface of the first lens and a radius R9 of curvature of the object-side surface of the fifth lens satisfy: -0.5<R1/R9<0, wherein the effective focal length f of the camera lens assembly and a radius R12 of curvature of the image-side surface of the sixth lens satisfy: 0<f/R12<1.
The prior art fails to teach a combination of all the claimed features as presented in claims 11 and 12: a camera lens assembly as claimed, specifically satisfying: EPD/ImgH≥0.75.
The prior art fails to teach a combination of all the claimed features as presented in claim 14: a camera lens assembly as claimed, specifically satisfying: 
|(R4-R7)/(R4+R7)|<1.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 20: a camera lens assembly as claimed, specifically wherein the fourth lens has 
The prior art fails to teach a combination of all the claimed features as presented in claim 21: a camera lens assembly as claimed, specifically wherein an entrance pupil diameter EPD of the camera lens assembly and a half ImgH of a diagonal length of an effective pixel area on an image plane satisfy: EPD/ImgH≥0.75.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 21, 2021